130 Nev., Advance Opinion ell
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                     ROBERT LESLIE STOCKMEIER,                               No. 62327
                     Appellant,
                     vs.
                     TRACEY D. GREEN, STATE HEALTH
                                                                                 FILED
                     OFFICER,                                                    DEC 31 2014
                     Respondent.                                                TRACE .UNDEMAN
                                                                             CLE
                                                                            BY
                                                                                 DEPUTY CLERK
                                 Proper person appeal from a district court order denying a
                     petition for a writ of mandamus and request for injunction. First Judicial
                     District Court, Carson City; James Todd Russell, Judge.
                                 Reversed and remanded with instructions.

                     Robert Leslie Stockmeier, Lovelock,
                     in Proper Person.

                     Catherine Cortez Masto, Attorney General, Carson City, and Linda C.
                     Anderson, Chief Deputy Attorney General, Carson City,
                     for Respondent.




                     BEFORE HARDESTY, DOUGLAS and CHERRY, JJ.

                                                       OPINION
                     By the Court, CHERRY, J.:
                                 NRS 209.382(1)(b) requires respondent, Nevada's Chief
                     Medical Officer,' to periodically examine and semiannually report to the



                            'Since the filing of appellant's petition, the Legislature has replaced
                     the State Health Officer with a Chief Medical Officer. Compare 2001 Nev.
                     Stat., 17th Special Sess., ch. 14, § 14, at 194 (prior version of the statute
                                                                           continued on next page...
SUPREME     Couar
       OF
    NEVADA


(0)1947A    .41140
                                                                                                14 -4Ro ?x
                   Board of State Prison Commissioners regarding "[Ole nutritional
                   adequacy of the diet of incarcerated offenders." At issue here is the
                   district court's denial of appellant's petition for mandamus and injunctive
                   relief, which sought to compel respondent to comply with the duties
                   imposed by this statute. Our review of this decision requires us to
                   determine whether respondent sufficiently complied with the dictates of
                   NRS 209.382(1)(b). And in this regard, we conclude that respondent's
                   examination of inmate diets and her resulting report to the Board fell well
                   short of what was required, as her report included no analysis of the diets
                   of general population inmates, addressed diets at only one of Nevada's
                   correctional facilities, and generally lacked any indication as to how the
                   required examination was conducted. We therefore reverse the denial of
                   appellant's petition and remand this matter to the district court with
                   instructions to issue a writ of mandamus compelling respondent to
                   exercise her statutory duties in accordance with this opinion
                                    FACTS AND PROCEDURAL HISTORY
                               This case began when appellant Robert Leslie Stockmeier, an
                   inmate at Lovelock Correctional Center, filed the underlying district court
                   petition seeking mandamus and injunctive relief to compel respondent
                   Tracey Green, in her capacity as the Chief Medical Officer for the State of
                   Nevada, to comply with NRS 209.382(1)(b) by examining the nutritional
                   adequacy of inmate diets and making the required semiannual reports to
                   the Board regarding her findings. Stockmeier alleged that Green failed to


                   ...continued
                   referring to the State Health Officer), with NRS 209.382. This opinion will
                   therefore refer to this position as the Chief Medical Officer in accordance
                   with the current version of that statute.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    se.
                comply with her statutory duties as to either of these requirements. In
                particular, he maintained that she had never examined the ingredients or
                nutritional properties of inmate diets and instead relied on the report of a
                dietician who merely reviewed a printed menu detailing what was being
                offered to inmates. Stockmeier further asserted that Green had failed to
                report to the Board regarding a finding from a Nevada Department of
                Corrections dietician that indicated that the diets served to inmates were
                high in sodium, cholesterol, and protein, which could lead to obesity, heart
                disease, and diabetes.
                            After the petition was filed, Stockmeier moved for summary
                judgment and Green submitted a response, addressing both the petition
                and the summary judgment motion, which asserted that she had regularly
                inspected inmate diets and had recently provided a written report of her
                findings to the Board. To support this contention, Green attached a cover
                letter addressed to the Acting Director of the Department of Corrections,
                which had purportedly been accompanied by her report to the Board.
                Although the letter indicated that Green had "no recommendations" for
                improving the inmate diets, a copy of the report was not provided to the
                district court. Nonetheless, the district court denied the petition, and
                Stockmeier, proceeding pro se, appealed that decision to this court.
                            On appeal, this court reversed the district court's denial of
                Stockmeier's petition. See Stockmeier v. Green, Docket No. 58067 (Order
                of Reversal and Remand, March 13, 2012). In so doing, this court noted
                that Green had failed to provide the district court with copies of any
                reports and that she had not submitted any other evidence to refute
                Stockmeier's assertion that she had failed to exercise the duties imposed
                by NRS 209.382(1)(b). As a result, this court concluded that the district

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                     court had abused its discretion in denying the petition and remanded the
                     matter with instructions to "require [Green] to submit evidence, such as
                     the reports that were purportedly attached to the [cover] letter" so as to
                     allow the district court to address the merits of Stockmeier's petition.
                     Stockmeier, Docket No. 58067 (Order of Reversal and Remand, March 13,
                     2012).
                                  On remand, Green submitted the entire report that she had
                     presented to the Board in 2011 and provided minutes from a December 5,
                     2011, Board meeting at which she had appeared and informed the Board
                     that she had found no nutritional deficiencies in her inspection of inmate
                     diets. The report that Green provided, however, focused mainly on issues
                     regarding medical care and sanitation in Nevada's prisons, rather than
                     the diets served to the inmate population. To the extent that inmate diets
                     were discussed, the report indicated that a dietician had reviewed the
                     regular and medical diets provided for inmate consumption at one facility
                     every six months and that the hospital at that facility had met the
                     nutritional needs of prisoner-patients. 2
                                  Following Green's submission of these materials, Stockmeier
                     submitted a response arguing that the report demonstrated Green's
                     failure to comply with NRS 209.382(1)(b) because it contained no
                     discussion of the diets served to general population inmates and only a
                     limited discussion of medical diets for a small number of inmates. In
                     reply, Green asserted that her office maintains only records of deficiencies


                            It appears from the report and Green's response to Stockmeier's
                              2

                     civil pro se appeal statement that the dietician had conducted this review
                     at the behest of the correctional facility, rather than as part of Green's
                     inspection of inmate diets.


SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    sap()
                discovered in inmate diets rather than areas of compliance. She also
                provided a declaration stating that her employees "regularly inspected the
                correctional facilities and periodically examined 'the nutritional adequacy
                of the diet of incarcerated offenders" in accordance with NRS
                209.382(1)(b)'s requirements. Green's declaration did not offer any details
                regarding how or when the inspections were conducted, although it did
                state that no cases of malnutrition or vitamin deficiencies had been
                discovered.
                              After considering the parties' submissions, the district court
                denied Stockmeier's petition, concluding that Green had complied with the
                requirements of NRS 209.382(1)(b) by preparing and presenting the 2011
                report to the Board. The district court further agreed with Green's
                contention that assessing nutritional adequacy merely required her to
                ensure that inmates were not being malnourished. Despite its conclusion
                that Green had adequately performed her statutory duties, the district
                court nonetheless noted Green's failure to carry out her inspection and
                reporting duties "on a uniform and consistent basis" and cautioned her to
                continue to comply with NRS 209.382(1)(b) "in a uniform and documented
                manner." Again representing himself, Stockmeier appealed that
                determination to this court.
                                                DISCUSSION
                              NRS 209.381(1) requires that each offender incarcerated at an
                institution or facility operated by the Nevada Department of Corrections
                be provided a "healthful diet." To that end, NRS 209.382(1)(b) provides
                that "Whe Chief Medical Officer shall periodically examine and shall
                report to the Board" on a semiannual basis regarding "[t]he nutritional
                adequacy of the diet of incarcerated offenders taking into account the
                religious or medical dietary needs of an offender and the adjustment of
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                dietary allowances for age, sex and level of activity." After the required
                examination is conducted and the report of that examination is presented
                to the Board, if the Chief Medical Officer's report reveals any deficiencies
                in the nutritional adequacy of the diet offered to incarcerated offenders,
                NRS 209.382(2) provides that "[t]he Board shall take appropriate action to
                remedy any [reported] deficiencies."
                            In this appeal, Stockmeier maintains that Green failed to
                comply with the duties imposed by NRS 209.382(1)(b) and that the district
                court should have granted his petition and compelled her to do so. Green
                disagrees. We review a district court's denial of a petition for a writ of
                mandamus for an abuse of discretion, and we review questions of statutory
                interpretation de novo.   Reno Newspapers, Inc. v. Haley, 126 Nev. 211,
                214, 234 P.3d 922, 924 (2010).
                Green failed to comply with the broad examination and reporting
                requirements set forth in NRS 209.382(1)(b)
                            While the Chief Medical Officer's examination of inmate diets
                must account for religious and medical dietary needs and the age, sex, and
                activity level of the inmates, NRS 209.382(1)(b) establishes no other
                requirements for what must be addressed or considered by the Chief
                Medical Officer or what information must be included in the report
                presented to the Board. In this regard, it seems that the Legislature has
                chosen to provide the Chief Medical Officer with considerable discretion in
                fulfilling her duties under NRS 209.382(1)(b), and we will not infringe on
                the role of the Legislature by reading into the statute specific steps that
                the Chief Medical Officer must take in carrying out these statutory duties.
                See N. Lake Tahoe Fire Prot. Dist. v. Washoe Cnty. Bd. of Cnty. Comm'rs,
                129 Nev. „ 310 P.3d 583, 588 (2013) (noting that it is the
                Legislature that makes policy and value choices by enacting laws and that
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                  this court's role is to construe and apply those laws) Instead, we limit our
                  consideration to assessing Green's efforts in examining and reporting to
                  the Board regarding the nutritional adequacy of inmate diets.
                        The report to the Board was inadequate
                              Our review of the record demonstrates Green's failure to
                  sufficiently examine and report upon the nutritional adequacy of inmate
                  diets. While Green relies on the single 2011 report to support her
                  assertion that she complied with NRS 209.382(1)(b)'s requirements, that
                  report serves only to undermine this position. Green's report primarily
                  focuses on issues other than inmate diets, and the limited materials
                  included in the report regarding this subject provide no information on, or
                  analysis of, the nutritional adequacy of the general population diets.
                  Indeed, there is nothing in the report to even indicate that Green or her
                  staff actually examined the diets served to the general inmate population.
                  The report's only reference to general population diets is a notation
                  regarding the Lovelock Correctional Center indicating that a dietician
                  "had never been to the [Lovelock] correctional center and [had] only
                  reviewed menus for nutritional adequacy." And as previously noted, the
                  report seems to suggest that this menu-based review was carried out at
                  the direction of the correctional center, rather than as part of Green's
                  examination of inmate diets.
                              Although the report does not include a copy of these or any
                  other menus, Stockmeier provided the district court with a February 2010
                  menu from Lovelock Correctional Center. This menu contains no
                  information regarding the nutritional value of the menu items being
                  offered, and in some instances, it does not even describe the type of food
                  being served. For example, every lunch entry on the menu simply
                  describes the lunch offering as "Sacks," while certain dinner offerings are
SUPREME COURT
         OF
      NEVADA


K)) 1947P.    e
                        identified as "Chefs Choice." Thus, even if this menu-based review had
                        formed a part of Green's examination of inmate diets, such menus could
                        not possibly provide a basis for sufficiently examining their nutritional
                        adequacy.
                                    And while Green's report also contains some notations
                        regarding the diets provided to Lovelock inmates receiving medical
                        treatment, this information is limited to a yes or no check sheet on which
                        an individual carrying out an inspection of the facility marked "yes" for
                        items such as "Mlle menu for a patient must meet the nutritional needs of
                        the patient" and "[a] hospital shall provide each patient with a nourishing,
                        palatable balanced diet that meets the daily nutritional and dietary needs
                        of the patient." This section of the report, however, provides no indication
                        as to what Green or her staff reviewed in making these findings and
                        contains no information regarding what these inmates were being served
                        or how these meals satisfied the aforementioned requirements.
                                    Altogether, the minimal discussion of the general population
                        and medical diets detailed above, which comprises the totality of the
                        information regarding inmate diets provided in the report, demonstrates
                        Green's failure to faithfully execute the duties imposed upon her by NRS
                        209.382(1)(b). By its plain language, this statute requires Green, as the
                        Chief Medical Officer, to "periodically examine" and provide semiannual
                        reports to the Board regarding the nutritional adequacy of inmate diets.
                        NRS 209.382(1)(b); see also Arguello v. Sunset Station, Inc., 127 Nev. ,
                           , 252 P.3d 206, 209 (2011) (stating that, when interpreting a statute,
                        this court first looks to the statute's plain language). But Green's report
                        does not detail what foods are being served to inmates at Nevada's various
                        correctional facilities, much less provide any explanation of how these

SUPREME COURT
         OF
     NEVADA
                                                             8
(0) 1947A 9 ■41'2;19>
                 unidentified foods provide inmates with a nutritionally adequate diet.
                 Further, the limited diet-related information included in the report
                 addresses only the Lovelock Correctional Center, and thus, no information
                 at all is provided regarding inmate diets at any of Nevada's other
                 correctional facilities. And finally, the report fails to offer any explanation
                 of how the examinations were conducted, what standards were used to
                 determine the adequacy of the inmate diets and identify any deficiencies
                 in those diets, or how issues related to inmates' religious and medical
                 dietary needs and their age, sex, and activity levels were accounted for.
                 Even if, as Green asserts on appeal, her office only documents deficiencies
                 discovered in inmate diets, the only information this report could be
                 construed as providing, given the absence of any noted dietary deficiencies
                 in the report, is that the inmates were not malnourished. In this regard,
                 Green maintains that documenting the fact that inmates are not
                 malnourished is enough to comply with NRS 209.382(1)(b). We address
                 this contention next.
                       Assessing nutritional adequacy requires more than merely ensuring
                       inmates are not malnourished
                             Stockmeier argues that Green improperly interprets the
                 requirement that she examine the nutritional adequacy of inmate diets as
                 requiring her only to determine whether these diets will cause the inmate
                 population to become malnourished. Green, however, asserts that she is
                 not required to ensure that inmates receive an optimal diet, but rather,
                 need only determine that the diets served do not result in malnutrition or
                 vitamin deficiencies. The district court accepted Green's position on this
                 issue. For the reasons set forth below, we disagree with this conclusion.
                             While NRS 209.382 does not set forth the specific process
                 required for evaluating the nutritional adequacy of inmate diets, and we
SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    0
                 in no way imply that inmate diets must be a perfect example of nutritional
                 balance, the language of NRS 209.382(1)(b) demonstrates that merely
                 ensuring that inmate diets do not cause malnutrition or vitamin
                 deficiencies is not sufficient. This statute requires the Chief Medical
                 Officer to "examine" the "nutritional adequacy" of the inmate diets in light
                 of any "religious or medical dietary needs" and the "age, sex and activity
                 level" of the inmates. NRS 209.382(1)(b). Although, as noted above, we
                 decline to set forth additional parameters to guide the Chief Medical
                 Officer in assessing the nutritional adequacy of inmate diets, the
                 Legislature's inclusion of these specific requirements in the otherwise
                 broad language of NRS 209.382(1)(b) convinces us that Green must do
                 something more than merely look for signs of malnutrition or vitamin
                 deficiency in the inmates in order to comply with the requirements
                 imposed by that statute. 3 And contrary to Green's assertion on appeal,
                 NRS 209.381(1)'s requirement that inmates be fed "a healthful diet"
                 further supports our conclusion that Green's efforts must go beyond
                 merely ensuring that inmates are not malnourished.     See Allstate Ins. Co.
                 v. Fackett, 125 Nev. 132, 138, 206 P.3d 572, 576 (2009) (holding that
                 statutes should be interpreted in harmony with their statutory scheme).
                 Moreover, as NRS 209.382(2) makes clear, the Chief Medical Officer's


                       3 To  the extent that Stockmeier asserts that Green was required to
                 submit a report from a Department of Corrections dietician stating that
                 inmate diets were high in sodium, cholesterol, and protein, which could
                 lead to obesity, heart disease, and diabetes, to the Board, we reject that
                 assertion, as NRS 209.382(1)(b) does not impose specific requirements on
                 how Green is to report to the Board. Nevertheless, the findings in the
                 dietician's report were relevant evidence demonstrating that Green was
                 not fully complying with the requirement that she examine inmate diets
                 for nutritional adequacy and report her findings to the Board.
SUPREME COURT
        OP
     NEVADA
                                                     10
(0) 1947A    e
                 examination and report must, at a minimum, provide sufficient
                 information regarding the nutritional adequacy of inmate diets to allow
                 the Board to take "appropriate action to remedy any deficiencies reported."
                             In sum, the 2011 report and Green's own arguments
                 demonstrate the inadequacy of her efforts to comply with NRS
                 209.382(1)(b). And while Green submitted a declaration asserting that
                 she and her staff had "regularly inspected the correctional facilities and
                 periodically examined the nutritional adequacy" of inmate diets in
                 accordance with NRS 209.382(1)(b), there is nothing in her declaration,
                 the report, or any other portion of the record to support this statement.
                 Thus, in the absence of any implication in Green's report to the Board to
                 demonstrate that she or her staff actually examined inmate diets, we
                 cannot conclude that she satisfied the minimal requirements of NRS
                 209.382(1)(b) that she examine and report to the Board regarding the
                 nutritional adequacy of inmate diets.
                 Writ relief was warranted
                             Stockmeier's final appellate assertion is that Green has failed
                 to appear and report to the Board every six months as NRS 209.382(1)(b)
                 requires. In responding to this argument, Green does not dispute that she
                 must report to the Board twice a year and expresses her intent to comply
                 with this requirement. In essence then, Green concedes that she has not
                 complied with the statute's semiannual reporting requirement by
                 providing the mandated two reports per year, a position that is supported
                 both by the record and the district court's order, which noted Green's
                 noncompliance with the reporting requirement, even while denying




SUPREME COURT
      OF
    NEVADA
                                                         11
(0) 1947A csto
                 Stockmeier's petition. 4 Under these circumstances, we must conclude that
                 Green has not complied with the semiannual reporting duties imposed by
                 NRS 209.382(1)(b). Nonetheless, in the absence of any evidence regarding
                 the frequency or scheduling of the Board's meetings, we decline
                 Stockmeier's request to declare that the semiannual reporting
                 requirement necessitates that Green provide reports to the Board at strict
                 six-month intervals.
                              As detailed above, the record on appeal clearly demonstrates
                 that Green has failed to fulfill the duties imposed on her by NRS
                 209.382(1)(b). We therefore conclude that Stockmeier has demonstrated
                 that a writ of mandamus was warranted to compel Green to carry out the
                 duties articulated by that statute, NRS 34.160 (providing that mandamus
                 relief is appropriate "to compel the performance of an act which the law
                 especially enjoins as a duty resulting from an office, trust or station");
                 Mineral Cnty. v. State, Dep't of Conservation & Natural Res., 117 Nev.
                 235, 242-43, 20 P.3d 800, 805 (2001) (holding that, in order for mandamus
                 relief to be appropriate, "the action being compelled must be one already
                 required by law"), and that the district court abused its discretion in
                 denying Stockmeier's petition for a writ of mandamus. 5 See Reno


                       4Among    other things, the district court pointed out that the
                 Governor had actually admonished Green for failing to provide the
                 required reports on a semiannual basis.

                       5 1n light of the deficiencies identified in Green's report and her
                 failure to comply with the semiannual reporting requirement, the district
                 court's conclusion that Green's mere submission of the 2011 report
                 rendered Stockmeier's petition moot was improper. As a result, we reject
                 Green's assertion that this appeal should likewise be dismissed on
                 mootness grounds.


SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A    X
                Newspapers, 126 Nev. at Z14, 234 P.3d at 924 (providing that this court
                reviews the district court's denial of a petition for a writ of mandamus for
                an abuse of discretion).
                                                CONCLUSION
                              For the reasons set forth above, we reverse the district court's
                denial of Stockmeier's petition and remand this matter to the district
                court. On remand, the district court shall issue a writ of mandamus
                ordering Green to comply with the requirements of NRS 209.382(1)(b) in
                line with this opinion.6



                                                              Cherry


                We concur:



                Ha f.riesty




                      GBecause we direct the district court to grant Stockmeier's petition
                for a writ of mandamus, we do not address the denial of his request for
                injunctive relief.



SUPREME COURT
        OF
     NEVADA
                                                       13
(0) I947A